SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 15, 2011 ENTECHSOLAR, INC. (Exact Name of Registrant as specified in charter) Delaware 001-34592 33-0123045 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 13301 Park Vista Boulevard, Suite 100, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:817/ 224-3600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ()Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ()Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ()Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ()Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On July 15, 2011, Entech Solar, Inc. (the “Company”) and Donald E. Sable, II(“Mr. Sable”) entered into a Stock Purchase Agreement (the “Purchase Agreement”), pursuant to which Mr. Sable purchased 2,000,000 shares of the Company’s common stock, par value $0.001 per share, at a price of $0.08 per share, for an aggregate purchase price of $160,000. The preceding discussion is qualified in its entirety by, and is subject to, the full text of the Purchase Agreement, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein. In connection with the foregoing issuance, the Company relied upon the exemption from securities registration afforded by Rule 506 of Regulation D as promulgated under the Securities Act of 1933, as amended (the “Securities Act”) and/or Section 4(2) of the Securities Act. No advertising or general solicitation was employed in offering the securities.The offering and sale was made to a single person, who is an accredited investor, and transfer is restricted by the Company in accordance with the requirements of the Securities Act. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES. The disclosure in Item 1.01 of this Form 8-K is incorporated by reference into this Item 3.02. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibits. Exhibit Number Description of Exhibit Stock Purchase Agreement dated July 15, 2011, by and between Entech Solar, Inc. and Donald E. Sable, II. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTECH SOLAR, INC. By: /s/ Shelley Hollingsworth Chief Financial Officer Dated: July 21, 2011 Exhibits. Exhibit Number Description of Exhibit Stock Purchase Agreement dated July 15, 2011, by and between Entech Solar, Inc. and Donald E. Sable, II.
